Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 21, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  162710                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  In re A. S-K. SIMONETTA, Minor.                                    SC: 162710                         Elizabeth M. Welch,
                                                                     COA: 354081                                      Justices
                                                                     St Clair CC Family Division:
                                                                      19-000333-NA

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 18, 2021
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE that part of the Court of Appeals opinion holding
  that the trial court made the requisite judicial determination that the respondent subjected
  AS to the circumstances provided for in MCL 722.638(1) and (2), and satisfied the
  requirements of MCR 3.977(E) necessary to terminate the respondent’s parental rights
  without requiring reasonable efforts at reunification. We REVERSE the St. Clair Circuit
  Court’s March 10, 2020 order terminating the respondent’s parental rights and we
  REMAND this case to that court. Reasonable efforts to reunify the child and family must
  be made in all cases except those involving the circumstances delineated in MCL
  712A.19a(2). In re Mason, 486 Mich 142, 152 (2010). On remand, the circuit court shall
  either order that the petitioner provide reasonable services to the respondent, or articulate
  a factual finding based on clear and convincing evidence that aggravated circumstances
  exist such that services are not required. The proceedings on remand are limited to these
  issues. The trial court shall decide the issues on remand within 56 days of this order.

         We do not retain jurisdiction.

         ZAHRA and VIVIANO, JJ., would deny leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 21, 2021
           b0518
                                                                               Clerk